Citation Nr: 1636102	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to December 1971, and from December 1974 to December 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran initiated appeals in various other matters but did not perfect appeals on those matters following the issuance of a statement of the case (SOC); consequently, they are not before the Board.  In July 2014, this matter was remanded (by a Veterans Law Judge other than the undersigned) for additional development; the case is now assigned to the undersigned.

An April 2009 rating decision granted service connection for depressive disorder, not otherwise specified. The Board notes that the Veteran has expressed disagreement with the disability diagnosis.  Specifically, he claims that service connection should have been granted for PTSD, not depressive disorder.  (Contrary to a statement made in the July 2014 remand, the Board has not found any indication that the Veteran has challenged the effective date assigned to the grant of service connection.  Consequently, that matter is not before, and will not be addressed by, the Board.)   As several VA and private treatment records include a diagnosis of PTSD and attribute such diagnosis to the Veteran's service, the Board has recharacterized the issue to reflect that the Veteran's current appeal seeks an increase in the rating assigned for an acquired psychiatric disorder, to include depressive disorder and PTSD.

The issue of service connection for restless leg syndrome was raised by the record in a May 2016 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.
REMAND

The July 2014 remand instructed that the AOJ attempt to obtain and associate with the record all outstanding VA and private treatment records identified by the Veteran, to specifically include the clinical records from the Vet Center in Tallahassee, Florida since June 2008.  

In November 2014 correspondence (and in a somewhat confusing fashion), the AOJ requested that the Veteran complete a VA Form 21-41412, Authorization to Disclose Information, to obtain the Vet Center treatment records and, at the same time, notified the Veteran that the same Vet Center records had already been requested.  Based on a review of the record, it does not appear that these Vet Center treatment records were obtained.

In addition, the record shows that the medical evidence is otherwise incomplete. The most recent VA treatment records associated with the record are dated in August 2015 (Tallahassee VAMC) and December 2014 (Gainesville VAMC).  It appears that the Veteran submitted an excerpt of an April 20, 2016, treatment record from the Tallahassee, Florida VAMC, which includes diagnoses of PTSD with delayed onset, with anxiety features, and major depressive disorder.  Additionally, the record includes December 2008 and August 2009 summaries and diagnosis by Dr. Scalf, a private doctoral-level psychologist with Psychological & Counseling Consultants, Inc.  The private treatment records from this facility are not associated with the record, and do not appear to have been sought.  Because VA and private treatment records are likely to contain pertinent information (and because VA treatment records are constructively of record), they must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Additional Claims 

The Veteran timely filed an NOD with a March 2016 rating decision that denied service connection for sleep apnea.  A review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is not currently processing this matter.  Accordingly, the Board is required to remand for issuance of an SOC.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for his service-connected psychiatric disability and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to treatment at Psychological & Counseling Consultants, Inc.  The AOJ should secure for the record copies of the complete clinical records (i.e., any not already associated with the record) from the providers identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2.  The AOJ should specifically secure for the record copies of the complete clinical records of all VA psychiatric treatment the Veteran has received (i.e., update to the present complete records of his VA treatment for any psychiatric disability), including records from the Tallahassee Vet Center since June 2008.  

3. The AOJ should review its determination on the claim seeking service connection for sleep apnea, arrange for any further development indicated (including contemporaneous examinations, if indicated), and issue an appropriate SOC in this matter. The Veteran and his representative should be advised of the time afforded for perfecting an appeal in this matter, and given opportunity to do so.  If that occurs, this matter should also be returned to the Board for appellate review.

4. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






